EXHIBIT 10.20

AMENDMENT NO. 3

INTERNATIONAL PAPER COMPANY

UNFUNDED SUPPLEMENTAL RETIREMENT PLAN

FOR SENIOR MANAGERS

The International Paper Company Unfunded Supplemental Retirement Plan for Senior
Managers, as amended and restated January 1, 2008 (the “SERP”), is hereby
amended effective the 8th day of December 2008, with respect to terminations of
employment occurring on or after such date, as follows:

1. By deleting Section 6(A) in its entirety and inserting the following language
in lieu thereof:

 

“6.

Form of Benefit Payment.

 

  (A)

Payment Form. The form of payment of the Supplemental Benefit is a lump sum
payment. Payment of the Supplemental Benefit to an Eligible Employee shall be
made on the later of the Eligible Employee’s Retirement Date or the date six
months following the Eligible Employee’s separation from service (the
“Normal Payment Date”).”